



EXHIBIT 10.8


KCS ENERGY, INC.


RESTRICTED STOCK AGREEMENT

Restricted stock granted to:

Address: «FIRST» «LAST» (the “Grantee”)

«ADDRESS»
«CITY», «ST» «ZIP»


          This agreement made by and between KCS Energy, Inc., a Delaware
Corporation (the “Company”), having its office at 5555 San Felipe, Suite 1200,
Houston, Texas 77056, and the Grantee, an employee of the Company or any
Subsidiary (as defined in the 2001 Employee and Directors Stock Plan of the
Company, as amended (the “2001 Plan”)), residing at the address set forth above
(the “Agreement”). All capitalized terms used but not defined in this Agreement
shall have the respective meanings set forth in the 2001 Plan.

          Whereas because the 2001 Plan, a copy of which is attached as Exhibit
A became effective upon the effective date of the Company’s Plan of
Reorganization under Chapter 11 of the United States Bankruptcy Code by order of
the United States Bankruptcy Court dated January 30, 2001; and

          Whereas the 2001 Plan provides that the Executive Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company may grant an award of restricted shares, together with other securities
issuable thereunder, in an aggregate of not more than 4,362,868 shares of its
common stock, $.01 par value (the “Stock”); and

          WHEREAS the Committee has determined that an award of restricted
shares under the 2001 Plan should be granted to the Grantee; and

          WHEREAS the Grantee desires to accept the grant of such award of
restricted shares and to enter this Agreement with the Company;

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the parties
hereto agree as follows:

          FIRST: On «GRANT_DATE» (the “Grant Date”), the Company hereby grants
to the Grantee «SHARES» restricted shares of Stock, including the right to vote
such restricted shares, subject to the restrictions hereinafter set forth (such
Stock shall hereinafter be referred to as the “Restricted Shares”). One or more
stock certificate(s) representing «SHARES» shares of Common Stock shall hereby
be registered in the Grantee’s name (the “Certificates”), but shall be held in
custody of the Company for the Grantee’s account.

          SECOND: (a) If the Grantee shall die or cease employment because of a
Total and Permanent Disability while in the employ of the Company or any
Subsidiary and shall have been so employed at all times from the date of this
Agreement to the date of the Grantee’s death or Total and Permanent disability,
all restrictions shall lapse or terminate.

Page 1

--------------------------------------------------------------------------------





          (b) If the Grantee ceases to be an employee of the Company or any
Subsidiary by reason of Retirement, all restrictions shall lapse or terminate.

          (c) Except as otherwise provided in this Paragraph SECOND, if the
Grantee shall cease to be an employee of the Company or any Subsidiary for any
reason other than death, Total and Permanent Disability or Retirement, the
Restricted Shares shall be forfeited immediately.

          (d) The Restricted Shares shall be subject in all respects to any
rules and regulations adopted from time to time by the committee as it deems
proper for carrying out the purposes of the 2001 Plan. The interpretation and
construction by the Committee of any provision of the 2001 Plan or this
Agreement shall be final and binding on all parties.

          (e) The Restricted Shares are subject in all respects to the 2001
Plan, the terms of which are incorporated herein by reference. In the event of
any conflict between this Agreement and the 2001 Plan, the terms of the 2001
Plan shall control.

          THIRD: The Restricted Shares are granted subject to the following
provisions, conditions and limitations, as well as to all the provisions,
conditions and limitations stated in the 2001 Plan:

          (a) Grantee shall not be entitled to delivery of the Certificates
until the expiration or termination of the Restricted Period (as defined in
Paragraph NINTH) and the satisfaction of any other conditions prescribed by the
Committee;

          (b) The Restricted Shares shall not be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of during the Restricted Period and
until the satisfaction of any other conditions prescribed by the Committee;

          (c) At the discretion of the Committee, cash and stock dividends with
respect to the Restricted Shares may be either currently paid or withheld by the
Company for the Grantee’s account, and interest may be paid on the amount of
cash dividends withheld at a rate and subject to such terms as determined by the
Committee. Cash or stock dividends so withheld by the Committee shall not be
subject to forfeiture.

          (d) In the event (i) any recapitalization, reclassification, spin-off,
split-up, or consolidation of Common Stock is effected; (ii) the outstanding
shares of Common Stock are exchanged, in connection with a merger or
consolidation of the Company or a sale by the Company of all or part of it’s
assets, for a different number or class of shares of stock or other securities
of the Company or for shares of the stock or other securities of any other
corporation; (iii) new, different or additional shares or other securities of
the Company or of another corporation are received by the holders of Common
Stock; or (iv) any distribution is made to the holders of Common Stock other
than a cash dividend; the Board shall make appropriate adjustments to the number
and class of shares or other securities that may be issued or transferred
pursuant to outstanding Restricted Shares and the number and class of shares or
other securities available for issuance under the Plan.

Page 2

--------------------------------------------------------------------------------





          (e) If at any time, the Board shall in its discretion determine that
the listing, registration or qualification of the Restricted Shares subject to
this award upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock hereunder, such Restricted Shares shall not be issued in whole or part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free from any conditions not reasonably acceptable to
the Board. In the event the Restricted Shares issued pursuant to this award have
not been registered under the Securities Act of 1993, as amended, the Company
shall cause a legend or legends to be placed on any certificates representing
such Stock stating that such shares have not been so registered.

          FOURTH: The Company, within ten (10) days of the expiration or
termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the Committee, will issue and deliver to the Grantee, a
certificate for the number of shares of Stock representing Restricted Shares
with respect to which the restrictions have lapsed. The time of such delivery,
however, may be postponed by the Company for such period as it may require using
reasonable diligence, to comply with the requirements of law.

          FIFTH: This Agreement shall be binding upon the Company, its
successors and assigns and, subject to the provisions and conditions hereof,
shall inure to the benefit of the legatees, distributees and legal
representatives of the Grantee.

          SIXTH: This Agreement and the 2001 Plan embody the entire
understanding and agreement of the parties in relation to the subject matter
hereof and no promise, condition, representation or warranty, express or
implied, not herein stated shall bind either party hereto. Except as provided in
the 2001 Plan, none of the terms and conditions of this Agreement may be
changed, modified, waived or canceled except by a writing, signed by the parties
hereto specifying such change, modification, waiver or cancellation. A waiver by
either party, at any time, of compliance with any of the terms and conditions of
this Agreement shall not be considered a modification, cancellation or consent
to a future waiver of such terms and conditions or of any preceding or
succeeding breach thereof, unless expressly so stated. If any section,
paragraph, sentence, word or other provision of this Agreement shall be deemed
to be invalid or unenforceable, then all of the remaining Agreement sections,
paragraphs, sentences, words or other provisions shall remain in full force and
effect and shall be binding upon the Grantee.

          SEVENTH: This Agreement shall be construed and enforced in accordance
with the laws of the state of Delaware.

          EIGHTH: This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed to be an original as of the date set
forth below and it shall not be necessary in making proof of this Agreement to
produce or account for more that one such counterpart.

          NINTH: The restrictions on the Restricted Shares shall lapse on the
date(s) set forth below:

Page 3

--------------------------------------------------------------------------------





Restricted Period Shares Applicable To
«SHARES» shares


          TENTH: The signature of the Grantee hereon will constitute the
Grantee’s acknowledgement of receipt of a copy of the 2001 Plan, the Grantee’s
acceptance of this Agreement and all terms and provisions hereof. This Agreement
shall become void and of no force and effect whatsoever, unless within 21 days
from the date hereof the Grantee returns to the Secretary of the Company a copy
of this Agreement signed by the Grantee.

                    IN WITNESS WHEREOF, the Grantee has executed this Agreement
and the Company has caused this Agreement to be executed and attested in its
name and on its behalf, by its duly authorized signatories as of this
«GRANT_DATE».

ATTEST KCS ENERGY, INC.  
  ———————————————
Secretary
(Corporate Seal) ———————————————
Chairman, Chief Executive Officer  
  By
      ———————————————
      Grantee


Page 4


--------------------------------------------------------------------------------